

	

		II

		Calendar No. 215

		109th CONGRESS

		1st Session

		S. 1718

		IN THE SENATE OF THE UNITED STATES

		

			September 19, 2005

			Mr. Enzi (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read the first time

		

		

			September 20, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To provide special rules for disaster relief employment

		  under the Workforce Investment Act of 1998 for individuals displaced by

		  Hurricane Katrina.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Employment and

			 Training Assistance Act.

		2.Special rules

			 for National Emergency Grants related to Hurricane Katrina

			(a)Use of grants

			 for projects outside disaster areaFunds provided to States that

			 submit applications for assistance described in section 173(a)(2) of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2918(a)(2)) to address the effects

			 of Hurricane Katrina may be used to provide disaster relief employment and

			 other assistance under section 173(d)(1) of such Act (29 U.S.C. 2918(d)(1)) on

			 projects that provide assistance in areas outside of the disaster area (as such

			 term is defined in section 173(a)(2) of such Act).

			(b)Expanded

			 eligibility for disaster relief employmentFunds provided to States that submit

			 applications for assistance described in section 173(a)(2) of the Workforce

			 Investment Act of 1998 to address the effects of Hurricane Katrina may be used

			 to provide disaster relief employment and other assistance under section

			 173(d)(1) of such Act, or public sector employment authorized under subsection

			 (c) of this Act, to individuals who were unemployed at the time of the

			 emergency or major disaster involved and to individuals who are without

			 employment history, in addition to individuals described in section 173(d)(2)

			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(d)(2)).

			(c)Authorization

			 for general public sector employmentFunds provided to States that submit

			 applications for assistance described in section 173(a)(2) of the Workforce

			 Investment Act of 1998 to address the effects of Hurricane Katrina may be used

			 to provide to eligible individuals temporary employment by public sector

			 entities for a period not to exceed 6 months in addition to disaster relief

			 employment described in section 173(d)(1) of such Act.

			(d)Extension of the

			 duration of disaster relief employmentThe Secretary of Labor may extend the

			 6-month maximum duration of employment under this Act and under section 173(d)

			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(d)) for not more than

			 an additional 6 months due to extraordinary circumstances.

			(e)Priority for

			 disaster relief employment fundsIn awarding national emergency

			 grants to States under section 173(a)(2) of the Workforce Investment Act of

			 1998 (29 U.S.C. 2918(a)(2)) to address the effects of Hurricane Katrina by

			 providing disaster relief employment, the Secretary of Labor shall—

				(1)first, give

			 priority to States in which areas that have suffered major disasters (as

			 defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5122)) are located; and

				(2)second, give

			 priority to the remaining States that have been most heavily impacted by the

			 demand for services by workers affected by Hurricane Katrina.

				(f)DocumentationIn

			 providing disaster relief employment under section 173(a)(2) of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2918(a)(2)), an entity shall not deny such

			 employment to a worker affected by Hurricane Katrina because of the worker's

			 inability, due to the effects of Hurricane Katrina, to provide at the time of

			 application appropriate documentation of eligibility under section 173(d)(2) of

			 such Act (29 U.S.C. 2918(d)(2)).

			(g)Eligibility for

			 needs-Related paymentsFunds

			 provided to States that submit applications for asisstance described in section

			 173(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(a)(2)) to

			 address the effects of Hurricane Katrina may be used to provide needs-related

			 payments (described in section 134(e)(3) of such Act (29 U.S.C. 2864(e)(3))) to

			 individuals described in subsection (b) who do not qualify for (or have ceased

			 to qualify for) unemployment compensation, and who are not employed on a

			 project described under section 173(d) of such Act, for the purpose of enabling

			 such individuals to participate in activities described in paragraphs (2), (3),

			 or (4) of section 134(d) of such Act.

			(h)Use of available

			 fundsWith the approval of

			 the Secretary of Labor, any State may use funds that remain available for

			 expenditure under any grants awarded to the State under section 173 of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2918) or under this section, to

			 provide any assistance authorized under such section 173 or this section, or

			 personal protective equipment not otherwise available through public funds or

			 private contributions, to assist workers affected by Hurricane Katrina,

			 including workers who have relocated from areas for which an emergency or major

			 disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5122)) was declared, due to the effects

			 of Hurricane Katrina.

			(i)Expanded

			 eligibility for employment and training activities

				(1)In

			 generalIn awarding national emergency grants under section

			 173(a)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(a)(1)), the

			 Secretary may award such a grant to an entity to provide employment and

			 training assistance available under section 173(a)(1) of such Act to workers

			 affected by Hurricane Katrina, including workers who have relocated from areas

			 for which an emergency or major disaster (as defined in section 102 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5122)) was declared, due to the effects of Hurricane Katrina.

				(2)Eligible

			 entityIn this subsection, the term entity means a

			 State, a local board (as defined in section 101 of the Workforce Investment Act

			 of 1998 (29 U.S.C. 2801)), or an entity described in section 166(c) of such Act

			 (29 U.S.C. 2911(c)), that submits an application for assistance described in

			 section 173(a)(1) of the Workforce Investment Act of 1998 to address the

			 effects of Hurricane Katrina.

				3.Sense of

			 Congress

			(a)Mobile one-Stop

			 centersIt is the sense of

			 Congress that States that operate mobile one-stop centers, established as part

			 of one-stop delivery systems authorized under subtitle B of title I of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) should, where

			 possible, make such centers available for use in the areas affected by

			 Hurricane Katrina, and areas where large numbers of workers affected by

			 Hurricane Katrina have been relocated.

			(b)Expanded

			 operational hoursIt is the

			 sense of Congress that one-stop operators (as such term is defined in section

			 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) should increase

			 access for workers affected by Hurricane Katrina to the one-stop delivery

			 systems authorized under subtitle B of title I of such Act, including through

			 the implementation of expanded operational hours at one-stop centers and

			 on-site services for individuals in temporary housing locations.

			

	

		September 20, 2005

		Read the second time and placed on the

		  calendar

	

